Citation Nr: 1542789	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.

2. Entitlement to a separate rating for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2009, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

In January 2010 and September 2011, the Board remanded the claim for an increased rating for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella ("right knee disability") for additional development.  In August 2014, the Board remanded a claim for entitlement to a separate rating for a neurological disorder due to the right knee disability.  The Board also denied entitlement to an increased rating for the right knee disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (JMR) was filed and on March 10, 2015, the Court issued an Order vacating the August 2014 decision that denied and increased rating for the right knee disability and returned the case to the Board for action consistent with the JMR.  In April 2015, the Board denied entitlement to a separate rating for a neurological disorder due to the right knee disability and remanded the claim for an increased rating for a right knee disability for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

In April 2015, the Board referred the issue of entitlement to service connection for depression and/or pain disorder secondary to the service-connected right knee disability for development because it was raised in a statement dated April 3, 2009.  As yet, action has not been taken to develop the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The most probative evidence of record shows that the Veteran's residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella are not manifested by at least moderate recurrent subluxation or lateral instability; ankylosis; a dislocated semilunar cartilage; impairment of the tibia and fibula; or Genu recurvatum at any time during the pendency of the appeal.

2. The Veteran's right knee flexion is not limited to 45 degrees or less and his right knee extension is not limited to 10 degrees or more even with consideration of his complaints of pain and swelling.

3. The Veteran's degenerative changes of the right knee are due to or have been aggravated by his residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.

4. A separate rating for arthritis of the right knee is warranted based on noncompensable limitation of motion of the right knee confirmed by objective evidence, to include x-ray evidence, of right knee joint effusion. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2. The criteria for a separate 10 percent rating for degenerative arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that a letter dated in February 2007, prior to the May 2007 rating decision, along with letters dated in May 2008, January 2010, and September 2011 provided the Veteran with adequate notice, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the June 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the undersigned asked questions to ascertain the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Dr. C.A. as well as the New Orleans VA Medical Center. 

The claimant was provided with VA examinations in March 2007, June 2010, October 2011, and July 2015 which the Board finds are adequate for rating purposes.  Further, the October 2011 and July 2015 VA examinations substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has reached this conclusion because the examiners, after a review of the Veteran's medical records and/or after taking a detailed medical history from the claimant, as well as after comprehensive examinations, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Important in this case is to note that procedurally, service connection for the right knee disorder was granted in February 1997 and rated under Diagnostic Code 5257.  At that time, the RO found no objective evidence of subluxation or lateral instability of the right knee.  However, the RO chose to assign a 10 percent rating based on the Veteran's pain, rating his pain as analogous to slight subluxation or lateral instability of the knee.

During the pendency of this appeal, while treatment records document the Veteran's periodic complaints of right knee instability/giving way (see, for example, May 2008 letter from Dr. C.A.), it is negative for objective evidence of at least moderate recurrent subluxation or lateral instability.  See, for example, VA examinations dated in March 2007, June 2010, October 2011, and July 2015.  In fact, at the March 2007 VA examination the Veteran denied any giving way, instability, dislocations, or subluxation.  Similarly, at the June 2010 VA examination the examiner opined that there was no right knee instability.  Likewise, the October 2011 and July 2015 VA examiners found the right knee had normal anterior and posterior stability as well as no subluxation.  These findings are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, because the most probative evidence of record shows that the Veteran's right knee disorder is not manifested by adverse symptomatology that equated to at least moderate recurrent subluxation or lateral instability, the Board finds that the criteria for a 20 percent rating has not been met at any time during the pendency of the claim.  38 C.F.R. § 4.71a, Diagnostic Code 5257; Hart, supra.

In reaching the above conclusion, the Board had not overlooked the fact that March 2007 x-rays showed "mild" degenerative joint disease and the October 2011 VA examiner opined that the Veteran's right knee disorder was "moderate" in severity.  However, as explained above, the criteria for a 20 percent rating under Diagnostic Code 5257 requires "moderate recurrent subluxation or lateral instability."  Therefore, the Board finds that the mere fact that VA examiners used the terms "mild" and "moderate" in describing the Veteran's right knee disorder is not controlling when, as in the current appeal, it was also reported that the appellant neither had right knee subluxation or instability.  See 38 C.F.R. §§ 4.2, 4.6.

The Board will next consider whether the Veteran is entitled to an increased or separate rating under one of the other criteria used for rating knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Other diagnostic codes pertaining to the knee and leg include Diagnostic Code 5256, ankylosis; Diagnostic Code 5258, dislocated semilunar cartilage; Diagnostic Code 5259, removal of semilunar cartilage; Diagnostic Code 5262, impairment of the tibia and fibula; and Diagnostic Code 5263, genu recurvatum.  38 C.F.R. § 4.71a.  However, the Board observes that at no time during the pendency of the claim has the Veteran reported or has the objective evidence shown symptoms of ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Consequently, an increased or separate rating is not warranted under these diagnostic codes.

Also pertinent are Diagnostic Code 5003, degenerative arthritis; Diagnostic Code 5260, limitation of flexion of the leg; and Diagnostic Code 5261, limitation of extension of the leg.  38 C.F.R. § 4.71a.  The Board acknowledges that x-ray reports from January and March 2007 show degenerative changes of the right knee and that the July 2015 VA examiner opined that any arthritis present was at least as likely as not related to or had been aggravated by the Veteran's service-connected right knee disability.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disorder includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

Diagnostic Code 5003 provides that the severity of degenerative arthritis, established by X-ray findings, is to be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) affected, which in this case would be Diagnostic Codes 5260 and 5261.  When the limitation of motion of the specific joint involved is noncompensable under appropriate diagnostic codes, a rating of 10 percent is warranted for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, compensable evaluations are warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In sum, arthritis can be assigned a compensable rating in three different situations.  Since this matter involves only one major joint, the third option for rating the right knee disability under Diagnostic Code 5003 is not applicable to the Veteran's claim and will not be discussed.

For limitation of motion, under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) rating; extension of the leg limited to 10 degrees warrants a 10 percent rating; extension of the leg limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 20 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

When evaluating joint disabilities based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

Regarding limitation of motion, at its worst the record shows that the range of motion of the right knee after taking into account the Veteran's pain as well as after repetition was 0 to 95 degrees.  See VA examination dated in October 2011.  The Board notes that the range of motion of the Veteran's right knee was 0 to 140 degrees taking into account his pain as well as after repetition at the March 2007, June 2010, and July 2015 VA examinations.  The March 2007, June 2010, and October 2011 VA examinations also document the Veteran's subjective complaints of right knee pain with prolonged sitting and standing as well as objective evidence of right knee tenderness.  The July 2015 VA examination report documents complaints of increased knee pain with fixed flexed position, such as driving one hour.  The examiner indicated that the Veteran was employed as a truck driver.

In addition, treatment records periodically document the Veteran's complaints and/or treatment for right knee pain.  However, nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations except to note that he had right knee effusion, swelling, and crepitus.  See Colvin, supra; Also see Dr. Abuso treatment records dated in January 2007 and May 2008.

Regarding entitlement to separate ratings based on limitation of motion, the Board finds that even considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 or 5261 because flexion of the right knee has not been limited to at least 45 degrees at any time during the pendency of the claim and extension of the knee has not been limited to at least 10 degrees at any time during the pendency of the claim.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004; Hart, supra.

Since the Veteran's limitation of motion of the right knee is noncompensable under Diagnostic Codes 5260 and 5261, the Board must look at the second scenario under Diagnostic Code 5003 to determine whether a separate compensable rating is warranted for arthritis of the knee.  Under the second scenario, a compensable rating is warranted when there is limitation of motion that is noncompensable under appropriate diagnostic codes and that limitation of motion has been objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating arthritis under this scenario, pain is considered functional loss.  Mitchell, supra.  See also Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (Vet.App.,1991) (painful motion caused by degenerative arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation of motion.)

Since the record includes x-ray evidence of arthritis and shows objective confirmation of pain on motion, the Veteran would generally be entitled to a separate 10 percent rating under Diagnostic Code 5003.  However, as discussed above, the initial 10 percent rating for the right knee disability was granted under Diagnostic Code 5257 based on objective evidence of pain, rated as analogous to slight subluxation or lateral instability of the knee.  Consequently, a separate rating cannot be granted under Diagnostic Code 5003 based on painful motion because it would violate the rules against pyramiding i.e. compensate the same symptoms under different diagnostic codes.  See Mitchell, supra; Esteban, supra.  As such, a separate rating under Diagnostic Code 5003 may only be granted if there is limitation of motion that is noncompensable and objectively confirmed by findings other than pain.

In September 2006, private provider Dr. C.A. observed right lower leg swelling; however, she did not state that the swelling was related to the knee.  She referred the Veteran for additional testing.  In May 2008, Dr. C.A. submitted a letter stating that she had treated the Veteran since 2000 and that he had had knee pain and swelling that caused problems with ambulation.  She stated that a January 2007 x-ray confirmed joint effusion.  The January 2007 x-ray report and a May 2008 treatment record specifically indicate swelling of the right knee.  Consequently, the Board finds that a separate rating for arthritis of the right knee is warranted under Diagnostic Code 5003 based on limitation of motion, noncompensable under appropriate diagnostic codes, confirmed by objective evidence of swelling that interferes with functional movement.  38 C.F.R. § 4.71a.  To this extent, the appeal is granted.

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that the above disability resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, while the March 2007 and July 2015 VA examiners found that the Veteran's right knee pain would affect his work, the Board finds that the limitations due to pain have been considered in the currently assigned ratings.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected right knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at all times during the pendency of the appeal.  Hart, supra.

In reaching the above conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 6, 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, since this Veteran's only service-connected disability is the right knee disorder discussed above, the Board finds that nothing in Johnson changes the above reasoning. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels, such as pain and lost motion, and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  However, Rice is not applicable to the current appeal because the Veteran has never claimed that his right knee disability prevents him from obtaining and/or maintaining employment, nor has the issue been otherwise raised by the record.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In summary, the Board has considered the doctrine of reasonable doubt and finds that while the evidence does not support the assignment of a rating in excess of 10 percent under Diagnostic Code 5257 or under other related diagnostic codes for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella, the evidence supports the award of a separate 10 percent rating for arthritis of the right knee under Diagnostic Code 5003.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a; See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella is denied.

A separate 10 percent rating for arthritis of the right knee is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


